Burnett, J., delivered the opinion of the Court—Murray, C. J., concurring.
The plaintiffs brought this action before a justice of the peace, when judgment was given against them for costs, from which they appealed to the County Court. The appeal was dismissed upon the ground that the undertaking was insufficient, and plaintiff appealed to this Court.
In the late' case of Bryan v. Berry et al., we held that “ where a mere defective undertaking has been bona fide given, and the appellant will file a good one before the case is submitted, this Court will allow him to do so.”
In this case, the plaintiffs offered to amend the bond before the motion to dismiss was determined, and they should have been permitted to do so.
Judgment reversed, and cause remanded.